Citation Nr: 0204672	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  00-08 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE


Whether the rating of the veteran's bilateral hearing loss 
was properly reduced from 60 percent to 30 percent, effective 
January 1, 1999.



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that reduced the disability rating for 
bilateral hearing loss from 60 percent to 30 percent.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  A January 1996 rating decision increased the disability 
rating for bilateral hearing loss to 60 percent, effective 
November 27, 1995.

3.  The 60 percent evaluation for the service-connected 
bilateral hearing loss had been in effect for less than five 
years at the time an October 1998 rating decision reduced it 
to 30 percent, effective January 1, 1999.

4.  Audiological findings in May 1998 show that the veteran 
had level IX hearing in the right ear and level IV hearing in 
the left ear.


CONCLUSION OF LAW

The reduction of the disability evaluation to 30 percent for 
bilateral hearing loss, by the RO rating decision of October 
1998, is proper and restoration of a 60 percent evaluation is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.105, 3.344(c) (2001); 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  An 
October 2001 supplemental statement of the case notified the 
veteran of its duty to him under the VCAA.  Evidence relevant 
to the claim that has been identified by the veteran has been 
obtained.  As the RO has considered and complied with the 
VCAA, the Board may proceed with the adjudication of the 
appeal. 


Factual Background

In a February 1981 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a zero 
percent (noncompensable) rating based on the level of 
disability at that time.

In rating decisions in September 1992, November 1993, and 
January 1996 the rating for the veteran's bilateral hearing 
loss was increased to 10 percent, 20 percent, and then 60 
percent, respectively.

The veteran underwent a VA examination in December 1995.  
During the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Ave.
RIGHT
40
50
85
90
95
80
LEFT
50
55
70
75
70
68

Speech audiometry revealed speech recognition ability of 26 
percent in the right ear and 66 percent in the left ear.

The veteran underwent a VA examination in October 1996.  
During the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Ave.
RIGHT
45
55
95
100
100
88
LEFT
45
50
75
75
70
68

Speech audiometry revealed speech recognition ability of 24 
percent in the right ear and 74 percent in the left ear.

The veteran underwent a VA examination in May 1998.  During 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Ave.
RIGHT
35
45
80
80
90
74
LEFT
30
45
60
65
60
84

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and 84 percent in the left ear.

In an August 1998 rating action, the RO proposed reduction of 
the veteran's bilateral hearing loss to 30 percent.  In a 
letter dated that same month, the RO informed the veteran of 
the proposed reduction from 60 percent to 30 percent, which 
was based on the audiological results of December 1995, and 
May and June 1998 VA examinations.  The veteran was given 60 
days in which to submit evidence as to why the reduction 
should not be made and 30 days in which to request a hearing 
on the matter.

In an August 1998 statement, the veteran noted that he was 
never examined by VA in June 1998; therefore, the basis for 
the reduction must have been due, in part, to reliance on 
someone else's records.

In an October 1998 rating decision, the RO reduced the 
veteran's rating for bilateral hearing loss to 30 percent, 
effective from January 1, 1999.

A VA audiological evaluation dated in November 1999 showed 
that pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Ave.
RIGHT
55
60
90
90
95
84
LEFT
30
40
60
60
65
56

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and 88 percent in the left ear.  The 
examiner indicated that compensation and pension protocol was 
not used.  

The veteran underwent a VA examination in September 2001.  He 
complained of bilateral hearing loss with the right greater 
than the left.  He also indicated that he had difficulty 
understanding speech when there was background noise.  During 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
50
80
80
90
75
LEFT
30
55
60
65
52

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 88 in the left ear.  The right 
ear revealed moderate mixed hearing loss at 1000 Hz and 
severe primarily sensorineural loss at 2000 to 4000 Hz.  The 
left ear revealed mild sensorineural hearing loss at 1000 Hz 
and moderate to severe sensorineural hearing loss from 2000 
to 4000 Hz.  Word recognition in a quiet environment was good 
in the left ear and mildly reduced in the right ear.

Analysis

In an August 1998 rating action, the RO proposed reducing the 
veteran's service-connected bilateral hearing loss from 60 
percent to 30 percent based on VA audiological findings in 
May 1998.  The veteran was notified of the RO's intent to 
reduce his 60 percent rating by letter dated that same month.  
In the letter, the veteran was afforded the opportunity for a 
hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. 
§ 3.105(e)(i).  By a letter dated in October 1998, the RO 
informed the veteran of the decision to reduce his rating for 
bilateral hearing loss to 30 percent, effective January 1, 
1999.

The RO has thus complied with the procedures required under 
38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by having notified him of his rights, giving him an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. 
§ 3.105(e).

Having determined that the RO correctly followed the 
procedures for reducing the veteran's rating for his service-
connected bilateral hearing loss, the Board must now address 
whether VA has met its burden of proving that the reduction 
was warranted.

The veteran's 60 percent rating was made effective on 
November 27, 1995, and continued in effect until December 31, 
1999.  Since the evaluation had not been in effect for five 
years or more, compliance with the provisions of 38 C.F.R. 
§ 3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c).  
These provisions also do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c).

The Board notes that effective June 10, 1999, during the 
pendency of this appeal, the VA's Ratings Schedule, 38 C.F.R. 
Part 4, was amended with regard to evaluating hearing 
impairment and other diseases of the ear. 

The United States Court of Appeals for Veterans Claims has 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991). 

The change in the law pertains to 38 C.F.R. § 4.86, which was 
revised to provide for exceptional patterns of hearing.  
Specifically, it provides that when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2001).  Only the 
audiological results of the right ear from the November 1999 
examination meet the criteria for application of the 
revision.  Application of the revision results in a numerical 
reading of IX from Table VI and a numerical reading of VIII 
from Table VIA.  Since application of Table VI results in the 
higher Roman numeral under the revised regulations, and Table 
VI is also the same table used under the former regulation, 
the revision does not have an effect on the outcome.  Thus, 
the veteran is not prejudiced by the Board's consideration of 
the claim under the former regulation only.  See Bernard v. 
Brown , 4 Vet. App. 384, 394 (1993).

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100 to 6110 (in effect prior to June 10, 1999).  
Tables VI and VII as set forth in § 4.85 are used to 
calculate the rating to be assigned.  In instances where, 
because of language difficulties, the Chief of the Audiology 
Clinic certifies that the use of both puretone averages and 
speech discrimination scores is inappropriate, Table VIa of 
§ 4.85 is to be used to assign a rating based on puretone 
averages.  38 C.F.R. § 4.85(c).

In this case, hearing examination results from a May 1998 VA 
examination show that the veteran had an average pure tone 
threshold in his right ear of 74 and his left ear of 84.  His 
speech recognition score using the Maryland CNC Word List was 
44 percent in the right ear and 84 percent in the left ear.  
By applying the hearing examination report findings to the 
rating schedule, the veteran's numeric designation for 
hearing impairment in the right ear was at level IX and in 
the left ear was at level IV, which is consistent with a 30 
percent evaluation.  In addition, there are two subsequent 
audiology examinations dated in November 1999 and September 
2001, which did not reveal findings that result in numerical 
designations higher than those from the May 1998 VA 
examination.

The Board notes the contention of the veteran that the 
reduction was based, in part, on someone else's records since 
the proposed reduction in the August 1998 rating decision 
noted evidence of a VA examination in June 1998 that he never 
underwent.  Since the explanation for the proposed reduction 
did not reference this examination and the October 1998 
rating decision that reduced the rating does not include a 
June 1998 VA examination in the evidence, it is clear that 
the examination report in question was not considered in the 
RO's determination.  Moreover, as shown above, subsequent 
audiology examinations support the reduction.

For the foregoing reasons, the Board finds that a 
preponderance of the evidence supports the reduction of the 
veteran's service-connected bilateral hearing loss from 60 
percent to 30 percent.  As such, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

The reduction of the disability rating for bilateral hearing 
loss, effective January 1, 1999, is proper and restoration of 
a 60 percent rating is not warranted.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

